                  Case 2:18-bk-10399-NB                 Doc 38 Filed 11/08/18 Entered 11/08/18 16:04:42          Desc
                                                         Main Document    Page 1 of 41


                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   Rafael R. Garcia-Salgado, Bar No. 283230
                           1851 East First Street
                       3   Suite 1550
                           Santa Ana, CA 92705-4067
                       4   Telephone: 949.863.3363
                           Facsimile: 949.863.3350
                       5
                           Attorneys for Creditor
                       6   TRINITY FINANCIAL SERVICES, LLC

                       7

                       8                                  UNITED STATES BANKRUPTCY COURT
                       9                                      CENTRAL DISTRICT OF CALIFORNIA
                   10                                                  LOS ANGELES
                   11
                   12      In re                                             Case No. 2:18-bk-10399-NB

                   13      MAE E. WOOD,                                      Chapter Number: 13

                   14                               Debtor,                  CREDITOR TRINITY FINANCIAL
                                                                             SERVICES, LLC’S OPPOSITION TO
                   15                                                        DEBTOR’S NOTICE OF MOTION AND
                                                                             MOTION TO DETERMINE SECURED
                   16                                                        VALUE OF REAL PROPERTY

                   17                                                        DATE:        November 29, 2018
                                                                             TIME:        8:30 a.m.
                   18                                                        CTRM:        1545

                   19

                   20               Secured Creditor Trinity Financial Services, LLC (“Trinity”) is the holder of a promissory

                   21      note and a junior deed of trust against real property located at 16724 Almaden Drive, Fontana,

                   22      CA 92336 (the “Property”), and hereby submits the following opposition to the Debtor’s Notice

                   23      of Motion and Motion to Determine Secured Value of Real Property (the “Motion”) [Docket No.

                   24      26] filed by Debtor Mae E. Wood (the “Debtor”):

                   25                                              STATEMENT OF FACTS

                   26               The Debtor is the maker of a Home Equity Credit Line Agreement and Disclosure

                   27      Statement in favor of lender MortgageIt, Inc., dated October 21, 2005 and in the original principal

                   28      amount of $65,000.00 (the “HELOC”). Trinity is the current payee, and holder in due course, of
B URKE , W ILLIAMS &                                                               OPPOSITION TO NOTICE OF MOTION AND
   S ORENS EN , LLP        IRV #4828-9103-8330 v1
  ATTO RNEY S AT LAW       06836-0095
                                                                           -1-     MOTION TO DETERMINE SECURED VALUE
     SANTA A NA                                                                    OF REAL PROPERTY
                  Case 2:18-bk-10399-NB             Doc 38 Filed 11/08/18 Entered 11/08/18 16:04:42                Desc
                                                     Main Document    Page 2 of 41


                       1   the HELOC. Trinity’s corporate assignment of Deed of Trust (the “Deed of Trust”) is recorded in

                       2   the County of San Bernardino as Instrument No. 2016-0171778 (collectively with the HELOC,

                       3   the “Subject Loan”).

                       4            The Debtor filed a voluntary Chapter 13 bankruptcy petition with this Court on or about

                       5   January 12, 2018 (the “Petition Date”), initiating the instant case identified as Case Number 2:18-

                       6   bk-10399-NB. On or about July 31, 2018, the Debtor filed the Motion, which seeks to “strip

                       7   down” Trinity’s lien securing the Subject Loan on the basis of the Debtor’s assertion that there is

                       8   insufficient equity in the Property to support Trinity’s lien.

                       9                                               ARGUMENT

                   10               11 U.S.C. § 1325(a)(5)(B)(ii) requires a debtor’s Chapter 13 Plan to distribute at least the

                   11      allowed amount of a creditor’s secured claim. See 11 U.S.C. § 1325(a)(5)(B)(ii). Furthermore,

                   12      the requirement that a debtor provide for the full value of a creditor’s secured claim is mandatory

                   13      for plan confirmation. See Barnes v. Barnes (In re Barnes), 32 F. 3d 405, 407 (9th Cir. 1994); see

                   14      also In re Lucas, 3 B.R. 252, 253 (Bankr. S.D. Cal. 1980) (“In order to confirm any Chapter 13

                   15      Plan, the court must be satisfied . . . that the plan meets all the requirements of § 1325(a).”). The

                   16      burden lies with the debtor in demonstrating compliance with section 1325(a). Chinichian v.

                   17      Campolongo (In re Chinichian), 784 F. 2d 1440 (9th Cir. 1986).

                   18               Valuation of residential property “is not an exact science.” In re Karakas, No. 06-32961,

                   19      No. 06-80245, 2007 WL 1307906, at *6 (Bankr. N.D.N.Y. May 3, 2007). Normally, in

                   20      evaluating conflicting appraisals, a bankruptcy court should carefully compare “the logic of their

                   21      analyses” and “the persuasiveness of their subjective reasoning.” In re Park Ave. Partners Ltd.

                   22      P’ship, 95 B.R. 605, 610 (Bankr. E.D. Wisc. 1988). In order to strip a lien “off,” the debtor has

                   23      the burden of demonstrating that “there is not even one dollar of value” in the subject property in

                   24      excess of the amount owed on the first mortgage. In re LePage, 2011 WL 1884034, at *4 (Bankr.

                   25      E.D.N.Y. May 18, 2011). Once the debtor has met this burden, the burden shifts to the creditor to

                   26      submit sufficient evidence to overcome the valuation proposed by the debtor. Id.

                   27               The Debtor filed a Broker’s Price Opinion (the “BPO”) as an Exhibit in support of her

                   28      Motion asserting that the Subject Loan is not completely supported by value in the Property due
B URKE , W ILLIAMS &                                                                 OPPOSITION TO NOTICE OF MOTION AND
   S ORENS EN , LLP        IRV #4828-9103-8330 v1
  ATTO RNEY S AT LAW       06836-0095
                                                                            -2-      MOTION TO DETERMINE SECURED VALUE
     SANTA A NA                                                                      OF REAL PROPERTY
                  Case 2:18-bk-10399-NB              Doc 38 Filed 11/08/18 Entered 11/08/18 16:04:42                  Desc
                                                      Main Document    Page 3 of 41


                       1   to the value of the Property being too low. The BPO lists the value of the Property in the amount

                       2   of $486,000.00.

                       3            Trinity, by and through undersigned counsel, has obtained an appraisal which lists the

                       4   value at $545,000.00 (the “Appraisal”). At this valuation and with the first lien at $411,036.44,

                       5   Trinity’s secured claim stands at $133,963.56. A true and correct copy of the Appraisal is

                       6   attached hereto as Exhibit “1” and incorporated herein by reference.

                       7            Trinity also objects to the Motion to the extent that it purports to subtract “Real Estate

                       8   Commissions and Costs of Sale of 7%” from Trinity’s secured position. The Debtor has

                       9   presented no authority to suggest that the Bankruptcy Code authorizes this kind of relief. Section

                   10      506(a) dictates that any property “value shall be determined in light of the purpose of the

                   11      valuation and of the proposed disposition or use of such property, and in conjunction with any

                   12      hearing on such disposition or use or on a plan affecting such creditor’s interest.” Here, the

                   13      Debtor has filed the Motion for the “proposed disposition or use” of retaining the Property and

                   14      paying both her first and second lien in the plan. The Debtor has not filed anything to indicate

                   15      she plans to sell the Property. Because under Section 506, “value shall be determined in light of

                   16      the . . . proposed disposition or use of such property,” the Debtor is not permitted to subtract

                   17      nonexistent sale commissions from the Property’s value arbitrarily. Accordingly, Trinity prays

                   18      for an order (1) finding the value of the Property at $545,000, and (2) finding Trinity’s lien to be

                   19      secured in the amount of $133,963.56

                   20                                                  CONCLUSION

                   21               Based on the foregoing facts and applicable law, Trinity respectfully requests:

                   22               1.       That the Motion be denied;

                   23               2.       In the alternative, that the Court enter an order (a) finding the value of the Property

                   24               at $545,000, and (b) finding Trinity’s lien to be secured in the amount of $133,963.56

                   25               3.       In the alternative, that an evidentiary hearing regarding the Motion and the value

                   26               of the Property be set in January 2019 or afterward; and

                   27               4.       That the Court grant such other relief as this Court deems appropriate.

                   28
B URKE , W ILLIAMS &                                                                   OPPOSITION TO NOTICE OF MOTION AND
   S ORENS EN , LLP        IRV #4828-9103-8330 v1
  ATTO RNEY S AT LAW       06836-0095
                                                                              -3-      MOTION TO DETERMINE SECURED VALUE
     SANTA A NA                                                                        OF REAL PROPERTY
                  Case 2:18-bk-10399-NB             Doc 38 Filed 11/08/18 Entered 11/08/18 16:04:42   Desc
                                                     Main Document    Page 4 of 41


                       1   Dated:           November 8, 2018             Respectfully submitted

                       2                                                 BURKE, WILLIAMS & SORENSEN, LLP

                       3
                       4                                                 By:
                                                                               Richard J. Reynolds
                       5                                                       Rafael R. Garcia-Salgado
                                                                               Attorneys for Creditor
                       6                                                       TRINITY FINANCIAL SERVICES, LLC
                       7

                       8

                       9
                   10

                   11
                   12

                   13

                   14
                   15

                   16

                   17
                   18

                   19

                   20
                   21

                   22
                   23
                   24

                   25
                   26

                   27
                   28
B URKE , W ILLIAMS &                                                            OPPOSITION TO NOTICE OF MOTION AND
   S ORENS EN , LLP        IRV #4828-9103-8330 v1
  ATTO RNEY S AT LAW       06836-0095
                                                                       -4-      MOTION TO DETERMINE SECURED VALUE
     SANTA A NA                                                                 OF REAL PROPERTY
                  Case 2:18-bk-10399-NB                 Doc 38 Filed 11/08/18 Entered 11/08/18 16:04:42             Desc
                                                         Main Document    Page 5 of 41


                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   Rafael R. Garcia-Salgado, Bar No. 283230
                           1851 East First Street
                       3   Suite 1550
                           Santa Ana, CA 92705-4067
                       4   Telephone: 949.863.3363
                           Facsimile: 949.863.3350
                       5
                           Attorneys for Creditor
                       6   TRINITY FINANCIAL SERVICES, LLC

                       7

                       8                                  UNITED STATES BANKRUPTCY COURT
                       9                                      CENTRAL DISTRICT OF CALIFORNIA
                   10                                                  LOS ANGELES
                   11
                   12      In re                                              Case No. 2:18-bk-10399-NB

                   13      MAE E. WOOD,                                       Chapter Number: 13

                   14                               Debtor,                   DECLARATION OF APPRAISER IN
                                                                              SUPPORT OF OPPOSITION TO NOTICE
                   15                                                         OF MOTION AND MOTION TO
                                                                              DETERMINE SECURED VALUE OF
                   16                                                         REAL PROPERTY

                   17                                                         DATE:         November 29, 2018
                                                                              TIME:         8:30 a.m.
                   18                                                         CTRM:         1545

                   19               I, Jeffrey Neel, declare:

                   20               1.       I am a real estate appraiser, State of California License #AR039177. I make this

                   21      declaration based on my own personal knowledge, my education, my training, and my experience

                   22      in the field of real estate appraisal. If called as a witness, I could and would competently testify to

                   23      the facts stated herein.

                   24               2.       I have held a California Real Estate Appraiser License since 2005, and have been

                   25      doing residential real estate appraisals since 2004. I am actively employed as a real estate

                   26      appraiser and perform approximately twenty per month, with total value appraised of ten to

                   27      twenty million dollars per month.

                   28
B URKE , W ILLIAMS &                                                                 DECLARATION OF APPRAISER IN SUPPORT OF
   S ORENS EN , LLP        IRV #4828-1278-8602 v1
  ATTO RNEY S AT LAW       06836-0095
                                                                             -1-     OPPOSITION TO NOTICE OF MOTION AND MOTION TO
     SANTA A NA
                                                                                     DETERMINE SECURED VALUE OF REAL PROPERTY
                  Case 2:18-bk-10399-NB              Doc 38 Filed 11/08/18 Entered 11/08/18 16:04:42               Desc
                                                      Main Document    Page 6 of 41


                       1            3.       I have served as an expert witness in numerous cases in Orange, San Bernardino,

                       2   and Los Angeles counties. I specialize in complex residential assignments, including proposed

                       3   construction, single and multi-unit bankruptcy and litigation purpose appraisals, and multi-unit

                       4   income-producing and waterfront properties. I am also a licensed real estate agent.

                       5            4.       On or about August 8, 2018, I was retained by Burke Williams & Sorensen, LLP,

                       6   on behalf of Trojan Capital Investments, LLC (the “Client”) to examine and appraise a single

                       7   family residence located at 16724 Almaden Drive, Fontana, CA 92336 (the “Property”).

                       8   Attached as Exhibit 1 is a true and correct copy of the Appraisal Report that I prepared with

                       9   respect to the Property (the “Appraisal”).

                   10               5.       In determining the fair market value of the Property, I used the sales comparison

                   11      approach. I consider the sales comparison approach to be the most reliable in determining fair

                   12      market value because it more accurately simulates buyers’ perceptions and actions.

                   13               6.       Based upon my observations, inspection of the Property, and market research, as

                   14      well as my training, my education, and my experience as a residential appraiser, it is my

                   15      professional opinion that the Property had a fair market value of $545,000.00 as of January 12,

                   16      2018 (the Petition Date).

                   17               7.       I have no present or contemplated future interest in the Property. Neither my

                   18      employment nor my compensation for the Appraisal is contingent on the value found. I have no

                   19      familial or personal relationship with the Client other than the preparation of this Appraisal.

                   20
                   21               I declare under penalty of perjury under the laws of the United States of America that the

                   22      foregoing is true and correct.

                   23                                8th day of November, 2018, at Huntington Beach, California.
                                    Executed on this ____

                   24

                   25
                   26

                   27
                   28
B URKE , W ILLIAMS &                                                                 DECLARATION OF APPRAISER IN SUPPORT OF
   S ORENS EN , LLP        IRV #4828-1278-8602 v1
  ATTO RNEY S AT LAW       06836-0095
                                                                             -2-     OPPOSITION TO NOTICE OF MOTION AND MOTION TO
     SANTA A NA
                                                                                     DETERMINE SECURED VALUE OF REAL PROPERTY
Case 2:18-bk-10399-NB   Doc 38 Filed 11/08/18 Entered 11/08/18 16:04:42   Desc
                         Main Document    Page 7 of 41




                        Exhibit 1
Case 2:18-bk-10399-NB   Doc 38 Filed 11/08/18 Entered 11/08/18 16:04:42                            Desc
                         Main Document    Page 8 of 41




                             APPRAISAL OF REAL PROPERTY



                                                  LOCATED AT:
                                           16724 Almaden Dr
                                 TRACT 15682-1 LOT 13 BOOK 274 PAGE 8
                                           Fontana, CA 92336




                                                        FOR:
                                      Trinity Financial Services LLC
                            2618 San Miguel Dr., Suite 303, Newport Beach, CA




                                                       AS OF:
                                                 January 12, 2018




                                                         BY:
                                                  Jeffrey Neel
                                           Third Party Real Estate, Inc
                                         4952 Warner Avenue, Suite 320
                                          Huntington Beach, CA 92649
                                            www.thirdpartyvalue.com
                                            jeff@thirdpartyvalue.com




                        Form GA1 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                   Doc 38 Filed 11/08/18 Entered 11/08/18 16:04:42                                             Desc
                                         Main Document    Page 9 of 41

       Third Party Real Estate, Inc.
       4952 Warner Avenue, Suite 320
       Huntington Beach, CA 92649
       714-624-9772



       11/07/2018



       Trinity Financial Services LLC
       2618 San Miguel Dr., Suite 303, Newport Beach, CA




       Re: Property:     16724 Almaden Dr
                         Fontana, CA 92336
           Client:       Mae Wood
           File No.:     TPRE/Trinity/Almaden



            Pursuant to your request, I have inspected the subject property located at the above-referenced address. I have
        investigated sales of similar properties located in the same marketing area. This is a retrospective market value opinion
                        as the effective date is January 12, 2018. I inspected the subject on October 16, 2018.

         The purpose of my investigation was for bankruptcy and court litigation, subject to the Definition of Market Value, the
            Assumptions and Limiting Conditions, and Certification contained in this Appraisal Report. This Appraisal was
           prepared as a "Appraisal Report" in conformance with the Uniform Standards of Professional Appraisal Practice
                                                            ("USPAP").

        A adequate description of the property based on an interior and exterior inspection of the subject improvements, along
                      with explanations of the appraisal procedures are presented in the Appraisal Report.

         Based on my findings, it is my opinion the "AS IS" Market Value of the Subject Property, as of January 12, 2018 is:

                                        Five Hundred & Forty-Five Thousand Dollars ~ $545,000




       Sincerely,




       Jeffrey Neel
       California Certified Appraiser
       License # AR-039177
                                                                                                                                                            Jeffrey Neel

Case 2:18-bk-10399-NB                                                                                       Doc 38 Filed 11/08/18 Entered 11/08/18 Mae
                                                                                                              Uniform Residential Appraisal Report
                                                                                                                                                          16:04:42
                                                                                                                                                             Wood/Trinity Desc
                                                                                                            Main Document           Page 10 of 41  File # TPRE/Trinity/Wood
               The     purpose       of     this         summary       appraisal    report     is      to    provide     the    lender/client       with     an    accurate,       and      adequately   supported,        opinion     of      the      market       value     of      the     subject      property.
               Property Address    16724 Almaden Dr                                                                                                                      CityFontana                                                                 State      CA    Zip Code 92336
               Borrower     Mae Wood                               Owner of Public Record                                                                                 Mae Wood                                                                   County      Los Angeles
               Legal Description   TRACT 15682-1 LOT 13 BOOK 274 PAGE 8
               Assessor's Parcel #   1119-XXX-XX-XXXX                                                                                                                    Tax Year        2017                                                        R.E. Taxes $            6,923
               Neighborhood Name     Sierra Lakes                                                                                                                        Map Reference                                                               Census Tract            0027.04
SUBJECT



               Occupant                   Owner                Tenant               Vacant                                     Special Assessments $                     0.00                                              PUD          HOA $                                     per year                per month
               Property Rights Appraised                               Fee Simple                    Leasehold                   Other (describe)
               Assignment Type                            Purchase Transaction                            Refinance Transaction                           Other (describe) Market Value Estimate/Bankruptcy Court & Litigation
               Lender/Client                Trinity Financial Services LLC                                                          Address              2618 San Miguel Dr., Suite 303, Newport Beach, CA
               Is the subject property currently offered for sale or has it been offered for sale in the twelve months prior to the effective date of this appraisal?                                                                                                        Yes               No
               Report data source(s) used, offering price(s), and date(s).                                             According to the CRMLS, the subject has not been listed in the past 12 months

               I           did             did not analyze the contract for sale for the subject purchase transaction. Explain the results of the analysis of the contract for sale or why the analysis was not
               performed.                N/A
CONTRACT




               Contract Price $              N/A                          Date of Contract             N/A                        Is the property seller the owner of public record?                                   Yes              No      Data Source(s)
               Is there any financial assistance (loan charges, sale concessions, gift or downpayment assistance, etc.) to be paid by any party on behalf of the borrower?                                                                                                                          Yes             No
               If Yes, report the total dollar amount and describe the items to be paid.                                                     N/A


               Note: Race and the racial composition of the neighborhood are not appraisal factors.
                                            Neighborhood Characteristics                                                                                 One-Unit Housing Trends                                                        One-Unit Housing                               Present Land Use %
               Location                  Urban                     Suburban                  Rural                Property Values                   Increasing                     Stable                Declining                     PRICE                    AGE               One-Unit                          90    %
               Built-Up                  Over 75%                  25-75%                    Under 25%            Demand/Supply                     Shortage                       In Balance            Over Supply                 $ (000)                    (yrs)             2-4 Unit                           0    %
               Growth                    Rapid                     Stable                    Slow                 Marketing Time              Low   Under 3 mths
                                                                                                                                                           Multi-Family            3-6 mths              Over 6 mths                                                                                                      %
NEIGHBORHOOD




                                                                                                                                        400          10                                                                                                                                                              0
               Neighborhood Boundaries                Summit Ave to the north; Sierra Ave to the east; CA-210 fwy to the south;         750   High   25    Commercial                                                                                                                                               10    %

               Citrus Ave to the west.                                                                                                  600 Pred.    50    Other                                                                                                                                                          %
               Neighborhood Description               Residential area of Fontana consisting of average to good quality homes, showing average to good levels of maintenance
               and upgrades with retail properties on arterial street. Homes are located adjacent to or surrounding the Sierra Lakes golf course. Conveniently
               located to all community services and facilities.
               Market Conditions (including support for the above conclusions)       Please see attached text addendum for complete details on market condition as of the
               effective date of this appraisal report.

               Dimensions           Irregular (Please see plat map)                                                                Area       6,580 sf                           Shape Rectangular              View Mountain
               Specific Zoning Classification      SFR                                                                             Zoning Description              Single Family Residential Zone Use Permitted
               Zoning Compliance                          Legal             Legal Nonconforming (Grandfathered Use)                                      No Zoning               Illegal (describe)
               Is the highest and best use of subject property as improved (or as proposed per plans and specifications) the present use?                                                                                        Yes                  No      If No, describe


               Utilities                 Public          Other (describe)                                                                Public          Other (describe)                                 Off-site Improvements - Type                                                Public              Private
               Electricity                                                                                       Water                                                                                    Street      Asphalt
SITE




               Gas                                                                                               Sanitary Sewer                                                                           Alley
               FEMA Special Flood Hazard Area                                      Yes               No      FEMA Flood Zone                 X                          FEMA Map #              06071C7915H                                                  FEMA Map Date               08/28/2008
               Are the utilities and off-site improvements typical for the market area?                                                            Yes             No       If No, describe
               Are there any adverse site conditions or external factors (easements, encroachments, environmental conditions, land uses, etc.)?                                                                                                  Yes                 No       If Yes, describe

               Title, environmental or legal reports not reviewed. No adverse easements, encroachments or other adverse conditions noted at the time of our
               appraisal inspection.

                                         General Description                                                             Foundation                                     Exterior Description                           materials/condition Interior                                             materials/condition
               Units              One             One with Accessory Unit                           Concrete Slab                      Crawl Space                   Foundation Walls                    Concrete/Average+                             Floors                     Tile/Wood/Avg+
               # of Stories                        2                                                Full Basement                      Partial Basement              Exterior Walls                      Stucco/Good                                   Walls                      Drywall/Paint/Avg+
               Type               Det.            Att.            S-Det./End Unit            Basement Area                                                   sq.ft. Roof Surface                         Tile/Good                                     Trim/Finish                Wood/Average+
                       Existing             Proposed                   Under Const.          Basement Finish                                      APN             % Gutters & Downspouts                 Aluminum/Avg+                                 Bath Floor                 TileAverage+
               Design (Style)                      Conventional                                     Outside Entry/Exit                       Sump Pump               Window Type                         Vinyl/Good                                    Bath Wainscot              Tile/Average+
               Year Built                          2000                                      Evidence of                 Infestation          N/A                    Storm Sash/Insulated                Unknown                                       Car Storage                           None
               Effective Age (Yrs)                 5                                                Dampness                   Settlement                            Screens                             Screens/Good                                         Driveway              # of Cars       3
               Attic                                          None                           Heating              FWA              HWBB                  Radiant     Amenities                                    Woodstove(s) #                       Driveway Surface                       Concrete
                       Drop Stair                             Stairs                                Other                         Fuel       Gas                            Fireplace(s) #          1              Fence     Block                            Garage                # of Cars       3
                       Floor                                  Scuttle                        Cooling                Central Air Conditioning                                Patio/Deck          Slab               Porch                                      Carport               # of Cars
                       Finished                               Heated                                Individual                           Other                              Pool                                   Other                                      Att.                     Det.                    Built-in
IMPROVEMENTS




               Appliances                  Refrigerator                 Range/Oven                     Dishwasher                 Disposal                  Microwave                 Washer/Dryer                  Other (describe)
               Finished area above grade contains:                                             9       Rooms                             5       Bedrooms                           4       Bath(s)                   3,683          Square Feet of Gross Living Area Above Grade
               Additional features (special energy efficient items, etc.).


               Describe the condition of the property (including needed repairs, deterioration, renovations, remodeling, etc.).
                                                                                                                Overall condition of the subject is "Average+". Tile
               countertops and wood cabinets in kitchen with tile flooring. Tile flooring and wood cabinets in each bathroom, with composite countertops. Carpet
               throughout main living areas. Subject has a built-in 3 car garage. Some signs of deferred maintenance was observed typical to homes of this
               age in this market area. I chose comps that were the most similar in condition to the subject. Quality and condition adjustments are based on the
               UAD Definitions Addendum at the end of this report. My onsite measurements were simlar to that of public records. I used public records data.
               Are there any physical deficiencies or adverse conditions that affect the livability, soundness, or structural integrity of the property?                                                                                                     Yes             No      If Yes, describe




               Does the property generally conform to the neighborhood (functional utility, style, condition, use, construction, etc.)?                                                                                       Yes              No       If No, describe




 Freddie Mac Form 70 March 2005                                                                                                                             Page 1 of 6                                                                                              Fannie Mae Form 1004 March 2005



                                                                                                          Form 1004 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                                                                                              Doc 38 Filed 11/08/18 Entered 11/08/18 Mae
                                                                                                                     Uniform Residential Appraisal Report
                                                                                                                                                                 16:04:42
                                                                                                                                                                    Wood/Trinity Desc
                                                                                                                   Main Document           Page 11 of 41  File # TPRE/Trinity/Wood
                            There are            N/A         comparable           properties     currently        offered      for        sale        in     the     subject        neighborhood          ranging         in        price     from      $                                          to $                                            .
                            There are            N/A         comparable       sales        in   the   subject        neighborhood               within the           past        twelve   months         ranging in            sale        price     from    $                                            to $                                         .
                                              FEATURE                                      SUBJECT                                            COMPARABLE SALE # 1                                                         COMPARABLE SALE # 2                                                       COMPARABLE SALE # 3
                            Address          16724 Almaden Dr                                                       6065 Brookside Way                                                                6225 Shoreacres Ln                                                            5849 Seminole Way
                                             Fontana, CA 92336                                                      Fontana, CA 92336                                                                 Fontana, CA 92336                                                             Fontana, CA 92336
                            Proximity to Subject                                                                    0.58 miles SW                                                                     0.67 miles S                                                                  0.52 miles W
                            Sale Price                                        $                            N/A                        $     495,000                   $     540,000                   $      527,000
                            Sale Price/Gross Liv. Area                        $                            sq.ft. $     148.20 sq.ft.               $   174.25 sq.ft.               $   143.09 sq.ft.
                            Data Source(s)                                                                          Realist/CRMLS # CV17238598      Realist/CRMLS # SW17267274 Realist/CRMLS # CV17122959
                            Verification Source(s)                                                                  Lianming Xiong 909-945-0600     Bryce Gharring 951-308-1557     Agent Pin-Ling Lin 909-908-3278
                            VALUE ADJUSTMENTS                                             DESCRIPTION                         DESCRIPTION                            +(-) $ Adjustment                          DESCRIPTION                          +(-) $ Adjustment                       DESCRIPTION                         +(-) $ Adjustment
                            Sales or Financing                                                                      TD 60% (Conv)                                                              TD 80% (Conv)                                                              TD 24% (Conv)
                            Concessions                                                                             Doc # 15157                                                         -5,000 Doc # 22673                                                        -10,800 Doc # 313741                                                     -1,500
                            Date of Sale/Time                                                                       01/16/2018                                                                 01/22/2018                                                                 08/01/2017                                                      +19,762
                            Location                                          Average                               Average                                                                    Average                                                                    Superior -5%                                                    -26,350
                            Leasehold/Fee Simple                              Fee Simple                            Fee Simple                                                                 Fee Simple                                                                 Fee Simple
                            Site                                              6,580 sf                              6,976 sf                                                            -1,980 8,449 sf                                                            -9,345 6,085 sf                                                          +2,475
                            View                                              Mountain                              Similar                                                                    Similar                                                                    Similar
                            Design (Style)                                    Conventional                          Conventional                                                               Conventional                                                               Conventional
                            Quality of Construction                           Q3                                    Similar                                                                    Similar                                                                    Similar
                            Actual Age                                        18                                    14                                                                         15                                                                         15
                            Condition                                         C4                                    Similar                                                                    C3                                                                 -20,000 Similar
                            Above Grade                                           Total     Bdrms.        Baths       Total          Bdrms.         Baths                                               Total        Bdrms.         Baths                                            Total     Bdrms.       Baths
                            Room Count                                              9         5   4                    9           5   3.1                                          +5,000               8          4   2.1                                       +15,000              9         5   3                                    +10,000
                            Gross Living Area                                               3,683 sq.ft.                         3,340 sq.ft.                                      +34,300                        3,099 sq.ft.                                    +58,400                      3,683 sq.ft.
                            Basement & Finished                                                                     None                                                                              None                                                                None
                            Rooms Below Grade                                 APN                                   111928114                                                                         111917103                                                           111903101
                            Functional Utility                                Average                               Similar                                                                           Similar                                                             Similar
                            Heating/Cooling                                   Forced/Central                        Similar                                                                           Similar                                                             Similar
SALES COMPARISON APPROACH




                            Energy Efficient Items                            None                                  None                                                                              Solar                                                       -15,000 None
                            Garage/Carport                                    3 Car Attached                        Similar                                                                           2 Car Attached                                              +10,000 Similar
                            Porch/Patio/Deck                                  Slab                                  Similar                                                                           Similar                                                             Similar
                            Pool/Spa                                          None                                  None                                                                              None                                                                None
                            Upgrades                                          Average                               Similar                                                                           Superior                                                    -10,000 Inferior                                                        +10,000
                            Days on Market/List Price                         Not Listed                            125/$499,000                                                                      19/$545,000                                                         8/$508,900
                            Net Adjustment (Total)                                                                                   +                 -       $                     32,320                          +                 -       $                   18,255        +                               -        $                  14,387
                            Adjusted Sale Price                                                                     Net Adj.                        7.0 %                                             Net Adj.                  3.8 %                                               Net Adj.               3.2 %
                            of Comparables                                                                          Gross Adj.                      9.9 %      $                   529,820            Gross Adj.               28.0 %          $                  560,755           Gross Adj.            13.8 %          $               543,887
                            I          did         did not research the sale or transfer history of the subject property and comparable sales. If not, explain




                            My research                did             did not reveal any prior sales or transfers of the subject property for the three years prior to the effective date of this appraisal.
                            Data Source(s)             ND; MLS; Realist.
                            My research                did             did not reveal any prior sales or transfers of the comparable sales for the year prior to the date of sale of the comparable sale.
                            Data Source(s)             ND; MLS; Realist.
                            Report the results of the research and analysis of the prior sale or transfer history of the subject property and comparable sales (report additional prior sales on page 3).
                                                     ITEM                                                         SUBJECT                                                    COMPARABLE SALE #1                                                 COMPARABLE SALE #2                                          COMPARABLE SALE #3
                            Date of Prior Sale/Transfer                                   None                                       None                     None   None
                            Price of Prior Sale/Transfer                                  None                                       None                     None   None
                            Data Source(s)                                                Realist/ND                                 Realist/ND               Realist/ND
                                                                                                                                                                     Realist/ND
                            Effective Date of Data Source(s)                              10/25/2018                                 10/25/2018               10/25/2018
                                                                                                                                                                     10/25/2018
                            Analysis of prior sale or transfer history of the subject property and comparable sales All analysis of prior sales history of the subject property and
                            comparable 1 - 3 are listed above. Comps 1 and 2 were under contract and both pending sales as of the effective date of this report. The both
                            closed escrow 4 and 10 days respectively after January 12, 2018. They two comps are very good indicators of value as of the effective date of
                            this report.


                            Summary of Sales Comparison Approach            The Comparables used in this report are, in my opinion, the absolute best measure of value for the subject
                            within the subjects market area as of the effective date of this appraisal. Primary weight was placed on comparables 1 - 4 as they are among the
                            most recent closed sales of homes of similar size and appeal, and are also located in the Sierra Lakes development. Secondary weight was
                            placed on comps 5 and 6. All six comparable sales are very good reflections of value for the subject property as of the effective date of this
                            value opinion. The adjusted values of all six comps is $527,320 - $562,795 with an average sales price of $546,512. The adjusted
                            values of the four primary weighted comps is the same, $527,320 - $562,795 with an average of $547,434. A value conclusion for
                            the subject should lie within the adjusted parameters of my primary weighted comparables. My value opinion of $545,000 does lie
                            within this range and is deemed to be reasonable and well supported by the data included in this report.
                            Indicated Value by Sales Comparison Approach $      545,000
                            Indicated Value by: Sales Comparison Approach $         545,000     Cost Approach (if developed) $                 Income Approach (if developed) $

                            All weight is placed on the Sales Comparison Approach to value as it most indicative of the concerns and influences of buyers and sellers of
                            Single Family Residences and is not "investment grade" real estate. A typical buyer would rely solely on this Approach. The cost approach is
RECONCILIATION




                            given no weight as the typical potential buyer places no emphasis on this Approach. Income Approach is not applicable for this type of property.
                            This appraisal is made                     "as is",                  subject     to      completion               per     plans        and      specifications       on      the      basis        of     a      hypothetical        condition    that      the     improvements              have     been
                            completed,               subject     to    the    following         repairs    or      alterations           on     the        basis     of     a     hypothetical        condition       that      the        repairs    or    alterations      have     been       completed,          or           subject to the
                            following
                                    required inspection based on the extraordinary assumption that the condition or deficiency does not require alteration or repair: The client and the court are the

                            only intended users of this report. Trinity Financial Services LLC is my client and this report is not intended for mortgage finance purposes.
                            Based on a complete visual inspection of the interior and exterior areas of the subject property, defined scope of work, statement of assumptions and                                                                                                                                                          limiting
                            conditions, and appraiser’s certification, my (our) opinion of the market value, as defined, of the real property that is the subject of this report is
                            $       545,000                  , as of              January 212, 2018                              ,       which         is      the        date     of     inspection           and       the        effective        date    of     this     appraisal.

  Freddie Mac Form 70 March 2005                                                                                                                                                 Page 2 of 6                                                                                                      Fannie Mae Form 1004 March 2005



                                                                                                                  Form 1004 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                                                                         Doc 38 Filed 11/08/18 Entered 11/08/18 Mae
                                                                                                Uniform Residential Appraisal Report
                                                                                                                                            16:04:42
                                                                                                                                               Wood/Trinity Desc
                                                                                              Main Document           Page 12 of 41  File # TPRE/Trinity/Wood

                      Comments on Market Approach

                      Sales are located in the same marketing area as the subject and are considered to be the most reliable comparable properties available. Sales
                      are considered to be similar to the subject, however adjustments were based on the following: Concessions ~ Actual dollar amount; Time ~
                      0.75% per month; Location 5% for golf course view; Site $5.00 sf; Bedroom Count $15,000; Bathroom Count $10,000 per additional full bathroom
                      and $5,000 per additional half bathroom; GLA ~ $100.00 sf; Solar $15,000; Garage $10,000 per additional enclosed garage space; Upgrades
                      $10,000; Marketing Time 2.5%.
                      .
                      The Comparables used in this report are, in my opinion, the absolute best measure of value for the subject within the subjects market area as of
                      the effective date of this appraisal. Primary weight was placed on comparables 1 - 4 as they are among the most recent closed sales of homes of
                      similar size and appeal, and are also located in the Sierra Lakes development. Secondary weight was placed on comps 5 and 6, as they are
                      located north of the primary comparables and subject in a nearby competing and similar neighborhood. All six comparable sales are very good
                      reflections of value for the subject property as of the effective date of this value opinion. The adjusted values of all six comps is $527,320 -
                      $562,795 with an average sales price of $546,512. The adjusted values of the four primary weighted comps is the same, $527,320 -
                      $562,795 with an average of $547,434. A value conclusion for the subject should lie within the adjusted parameters of my primary
                      weighted comparables. My value opinion of $545,000 does lie within this range and is deemed to be reasonable and well supported by
                      the data included in this report.
ADDITIONAL COMMENTS




                      Adjustments were based on conversations with the local real estate brokers, market participants to the transactions noted in my report, my
                      personal inspection of the market area and supported by the paired sales analysis method of property comparison.

                      This appraisal was completed for Trinity Financial Services LLC for bankruptcy and internal purposes only, not for mortgage finance. The effective
                      date of this report is January 12, 2018. I inspected the subject on October 16, 2018. It appears reasonable after this market analysis that the
                      subject had a market value of $545,000 as of this date.




                                                                                                                  COST APPROACH TO VALUE (not required by Fannie Mae)
                      Provide adequate information for the lender/client to replicate the below cost figures and calculations.
                      Support for the opinion of site value (summary of comparable land sales or other methods for estimating site value)                                                       The cost approach was omitted as the typical
                      buyer would place no weight on this approach when purchasing a property of this age.


                      ESTIMATED                REPRODUCTION OR                    REPLACEMENT COST NEW                                                OPINION OF SITE VALUE                                                                         =$
COST APPROACH




                      Source of cost data                                                                                                             DWELLING                                         Sq.Ft. @ $                                   =$
                      Quality rating from cost service                             Effective date of cost data                                                                                         Sq.Ft. @ $                                   =$
                      Comments on Cost Approach (gross living area calculations, depreciation, etc.)                                                                                                                                                =$
                                                                                                                                                      Garage/Carport                                   Sq.Ft. @ $                                   =$
                                                                                                                                                      Total Estimate of Cost-New                                                                    =$
                                                                                                                                                      Less                     Physical              Functional              External
                                                                                                                                                      Depreciation                                                                                  =$(                         )
                                                                                                                                                      Depreciated Cost of Improvements                                                              =$
                                                                                                                                                      "As-is" Value of Site Improvements                                                            =$


                      Estimated Remaining Economic Life (HUD and VA only)                                                              40     Years INDICATED VALUE BY COST APPROACH                                                                =$

                                                                                                                 INCOME APPROACH TO VALUE (not required by Fannie Mae)
INCOME




                      Estimated Monthly Market Rent $                                                 X Gross Rent Multiplier                                                  =$                                                          Indicated Value by Income Approach
                      Summary of Income Approach (including support for market rent and GRM)
                                                                                       Subject is a single family residence and is not typical "investment grade" real
                      estate that is considered income producing hence the Income Capitalization Approach was not completed and not applicable for this assignment.
                                                                                                                        PROJECT INFORMATION FOR PUDs (if applicable)
                      Is the developer/builder in control of the Homeowners’ Association (HOA)?                                        Yes           No         Unit type(s)              Detached                Attached
                      Provide the following information for PUDs ONLY if the developer/builder is in control of the HOA and the subject property is an attached dwelling unit.
                      Legal Name of Project
                      Total number of phases                                         Total number of units                                                Total number of units sold
PUD INFORMATION




                      Total number of units rented                                   Total number of units for sale                                       Data source(s)
                      Was the project created by the conversion of existing building(s) into a PUD?                                          Yes           No     If Yes, date of conversion.
                      Does the project contain any multi-dwelling units?                              Yes          No     Data Source
                      Are the units, common elements, and recreation facilities complete?                                        Yes            No    If No, describe the status of completion.




                      Are the common elements leased to or by the Homeowners’ Association?                                             Yes           No   If Yes, describe the rental terms and options.


                      Describe common elements and recreational facilities.


 Freddie Mac Form 70 March 2005                                                                                                              Page 3 of 6                                                                                Fannie Mae Form 1004 March 2005



                                                                                              Form 1004 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                                     Doc 38 Filed 11/08/18 Entered 11/08/18 Mae
                                                            Uniform Residential Appraisal Report
                                                                                                        16:04:42
                                                                                                           Wood/Trinity Desc
                                                          Main Document           Page 13 of 41  File # TPRE/Trinity/Wood


  This report form is designed to report an appraisal of a one-unit property                                                     or a one-unit property                   with an accessory unit;
  including a unit in a planned unit development (PUD). This report form is                                                      not designed to report                   an appraisal of a
  manufactured home   or a   unit in a   condominium or cooperative  project.


  This appraisal report is subject to the following scope of work, intended use, intended user, definition of market value,
  statement   of   assumptions     and     limiting   conditions,     and     certifications.     Modifications,  additions, or     deletions     to    the   intended
  use, intended user, definition of market value, or assumptions and limiting conditions are not permitted. The appraiser may
  expand the scope of work to include any additional research or analysis necessary based on the complexity of this appraisal
  assignment.    Modifications  or   deletions     to  the    certifications    are     also     not   permitted.  However,   additional    certifications  that    do
  not constitute material alterations to this appraisal report, such as those required by law or those related to the appraiser’s
  continuing  education      or  membership       in  an     appraisal     organization,      are    permitted.


  SCOPE OF WORK:          The scope of work for this appraisal is defined by the complexity of this appraisal assignment and the
  reporting  requirements  of this appraisal report   form, including the following definition of market value, statement of
  assumptions and limiting conditions, and certifications. The appraiser must, at a minimum: (1) perform a complete visual
  inspection of the interior and exterior areas of the subject property, (2) inspect the neighborhood, (3) inspect each of the
  comparable sales from at least the street, (4) research, verify, and analyze data from reliable public and/or private sources,
  and (5) report his or her analysis, opinions, and conclusions in this appraisal report.


  INTENDED USE:            The intended use of this appraisal report is                                    for     the      lender/client     to   evaluate      the      property     that   is   the
  subject    of   this   appraisal for a mortgage finance transaction.


  INTENDED USER:             The      intended     user      of    this     appraisal     report      is     the         lender/client.


  DEFINITION OF MARKET VALUE:             The most probable price which a property should bring in a competitive and open
  market under all conditions requisite to a fair sale, the buyer and seller, each acting prudently, knowledgeably and assuming
  the price is not affected by undue stimulus. Implicit in this definition is the consummation of a sale as of a specified date and
  the passing of title from seller to buyer under conditions whereby: (1) buyer and seller are typically motivated; (2) both
  parties are well informed or well advised, and each acting in what he or she considers his or her own best interest; (3) a
  reasonable time is allowed for exposure in the open market; (4) payment is made in terms of cash in U. S. dollars or in terms
  of    financial arrangements comparable  thereto; and (5) the  price    represents the normal  consideration for the property sold
  unaffected by special or creative financing or sales concessions* granted by anyone associated with the sale.


  *Adjustments to the comparables must be made for special or creative financing or sales concessions. No adjustments are
  necessary for those costs which are normally paid by sellers as a result of tradition or law in a market area; these costs are
  readily identifiable since the seller pays these costs in virtually all sales transactions. Special or creative financing
  adjustments can be made to the comparable property by comparisons to financing terms offered by a third party institutional
  lender that is not already involved in the property or transaction. Any adjustment should not be calculated on a mechanical
  dollar for dollar cost of the financing or concession but the dollar amount of any adjustment should approximate the market’s
  reaction  to     the financing or concessions based on the   appraiser’s judgment.


  STATEMENT OF ASSUMPTIONS AND LIMITING CONDITIONS:                                                              The      appraiser’s       certification   in     this      report     is
  subject    to    the    following      assumptions          and         limiting      conditions:


  1. The appraiser will not be responsible for matters of a legal nature that affect either the property being                                                                         appraised or the title
  to it, except for information that he or she became aware of during the research involved in performing                                                                             this appraisal. The
  appraiser assumes that the title is good and marketable and will not render any opinions about the title.


  2. The appraiser has provided               a      sketch         in    this appraisal report                   to show the              approximate dimensions               of the improvements.
  The sketch is included  only               to      assist        the     reader in    visualizing                the property           and understanding the                 appraiser’s determination
  of its size.


  3. The     appraiser  has     examined    the    available flood maps that are provided by the Federal Emergency Management Agency
  (or other data sources) and has noted in this appraisal report whether any portion of the subject site is located in an
  identified Special Flood Hazard Area. Because the appraiser is not a surveyor, he or she makes no guarantees, express or
  implied,    regarding    this     determination.


  4. The appraiser will not give                 testimony        or appear in court because he or she made                                         an appraisal          of the      property     in    question,
  unless specific arrangements to                 do so           have been made beforehand, or as otherwise                                        required by           law.


  5. The appraiser has noted in this appraisal report any adverse conditions (such as needed repairs, deterioration, the
  presence of hazardous wastes, toxic substances, etc.) observed during the inspection of the subject property or that he or
  she became aware of during the research involved in performing the appraisal.                      Unless otherwise stated in this appraisal
  report, the appraiser has no knowledge of any hidden or unapparent physical deficiencies or adverse conditions of the
  property    (such    as,   but   not limited    to,    needed repairs, deterioration, the presence   of   hazardous wastes, toxic substances,
  adverse environmental conditions, etc.) that would make the property less valuable, and has assumed that there are no such
  conditions and makes no guarantees or warranties, express or implied. The appraiser will not be responsible for any such
  conditions that do exist or for any engineering or testing that might be required to discover whether such conditions exist.
  Because the appraiser is not an expert in the field of environmental hazards, this appraisal report must not be considered as
  an     environmental     assessment  of     the     property.


  6. The appraiser has based his                   or her appraisal report and valuation conclusion for an appraisal that is subject to satisfactory
  completion, repairs, or alterations              on the assumption that the completion, repairs, or alterations of the subject property will
  be   performed   in  a  professional              manner.




Freddie Mac Form 70 March 2005                                                                  Page 4 of 6                                                                          Fannie Mae Form 1004 March 2005



                                                          Form 1004 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                                            Doc 38 Filed 11/08/18 Entered 11/08/18 Mae
                                                                   Uniform Residential Appraisal Report
                                                                                                               16:04:42
                                                                                                                  Wood/Trinity Desc
                                                                 Main Document           Page 14 of 41  File # TPRE/Trinity/Wood


  APPRAISER’S CERTIFICATION:                               The      Appraiser       certifies        and      agrees         that:

  1. I          have, at      a minimum,            developed    and     reported       this     appraisal             in    accordance               with     the      scope        of      work         requirements         stated        in
  this          appraisal     report.

  2. I performed a complete visual inspection of the                                      interior and exterior areas of the subject property. I                                                           reported the              condition
  of     the  improvements   in  factual,  specific   terms.   I                          identified and  reported  the physical deficiencies that                                                         could   affect            the
  livability,  soundness,  or   structural  integrity   of   the                           property.

  3. I    performed this appraisal in accordance with the requirements of the                                                                      Uniform Standards                       of   Professional             Appraisal
  Practice that were adopted and promulgated by the Appraisal Standards Board                                                                      of The Appraisal                        Foundation and                that were             in
  place at the time this appraisal report was prepared.

  4. I developed my opinion of the market value of the real property that is the subject of this report based on the sales
  comparison    approach    to   value.  I    have   adequate comparable market data to develop a reliable sales comparison approach
  for this appraisal assignment. I further certify that I considered the cost and income approaches to value but did not develop
  them,   unless   otherwise   indicated   in   this  report.

  5. I researched, verified, analyzed, and reported on any current agreement for sale for the subject property, any offering for
  sale of the subject property in the twelve months prior to the effective date of this appraisal, and the prior sales of the subject
  property for a minimum of three years prior to the effective date of this appraisal, unless otherwise indicated in this report.

  6.    I researched,             verified, analyzed, and reported              on the prior sales of the comparable sales                                                   for     a      minimum          of     one       year      prior
  to     the date of              sale of the comparable sale,                  unless otherwise indicated in this report.

  7.    I       selected    and      used    comparable     sales      that   are     locationally,           physically,          and     functionally          the     most         similar       to     the     subject       property.

  8. I have not used comparable sales that were                               the     result     of         combining        a     land        sale     with    the      contract         purchase         price    of    a    home          that
  has been built or will be built on the land.

  9. I have reported                  adjustments      to the       comparable        sales          that     reflect        the     market's            reaction       to     the        differences        between          the      subject
  property and  the                  comparable        sales.

  10.       I verified, from a disinterested source, all information                            in     this       report      that       was      provided         by     parties         who      have      a     financial        interest      in
  the       sale or financing of the subject property.

  11.       I    have      knowledge        and    experience     in    appraising       this        type         of     property         in     this        market      area.

  12. I am aware of, and have access                               to, the necessary             and appropriate public and private                                     data       sources, such as multiple listing
  services, tax assessment records, public                        land records and               other such data sources for the                                        area       in which the property is located.

  13. I          obtained      the      information, estimates, and opinions                     furnished              by       other         parties       and        expressed           in     this      appraisal         report        from
  reliable       sources      that     I believe to be true and correct.

  14. I have taken into consideration the factors that have an impact on value with respect to the subject neighborhood, subject
  property, and the proximity of the subject property to adverse influences in the development of my opinion of market value. I
  have noted in this appraisal report any adverse conditions (such as, but not limited to, needed repairs, deterioration, the
  presence      of   hazardous   wastes,    toxic  substances, adverse environmental conditions, etc.) observed during the inspection of the
  subject property or that I became aware of during the research involved in performing this appraisal. I have considered these
  adverse conditions in my analysis of the property value, and have reported on the effect of the conditions on the value and
  marketability    of    the   subject   property.

  15. I have not knowingly                        withheld any significant information from this appraisal                                        report        and,      to       the     best     of      my      knowledge,           all
  statements and information                      in this appraisal report are true and correct.

  16.       I stated in this appraisal report my own personal,                                          unbiased, and professional                             analysis,       opinions,           and       conclusions,            which
  are       subject only to the assumptions and limiting conditions                                    in this appraisal report.

  17. I have no present or prospective interest in the property that is the subject of this report, and I have no present or
  prospective personal interest or bias with respect to the participants in the transaction. I did not base, either partially or
  completely, my analysis and/or opinion of market value in this appraisal report on the race, color, religion, sex, age, marital
  status, handicap, familial status, or national origin of either the prospective owners or occupants of the subject property or of                                                                                                            the
  present owners or occupants of the properties in the vicinity of the subject property or on any other basis prohibited by law.

  18. My      employment and/or compensation for performing this appraisal or any future or anticipated appraisals was not
  conditioned on any agreement or understanding, written or otherwise, that I would report (or present analysis supporting) a
  predetermined specific value, a predetermined minimum value, a range or direction in value, a value that favors the cause of
  any party, or the attainment of a specific result or occurrence of a specific subsequent event (such as approval of a pending
  mortgage     loan    application).

  19. I personally prepared all conclusions and opinions about the real estate that were set forth in this appraisal report. If I
  relied on significant real property appraisal assistance from any individual or individuals in the performance of this appraisal
  or the preparation of this appraisal report, I have named such individual(s) and disclosed the specific tasks performed in this
  appraisal report. I certify that any individual so named is qualified to perform the tasks. I have not authorized anyone to make
  a change to any item in this appraisal report; therefore, any change made to this appraisal is unauthorized and I will take no
  responsibility for  it.

  20. I identified the lender/client                   in this appraisal            report      who          is        the   individual,          organization,          or        agent     for     the         organization         that
  ordered and     will receive   this                   appraisal report.



Freddie Mac Form 70 March 2005                                                                              Page 5 of 6                                                                                    Fannie Mae Form 1004 March 2005



                                                                 Form 1004 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                               Doc 38 Filed 11/08/18 Entered 11/08/18 Mae
                                                      Uniform Residential Appraisal Report
                                                                                                  16:04:42
                                                                                                     Wood/Trinity Desc
                                                    Main Document           Page 15 of 41  File # TPRE/Trinity/Wood


  21. The lender/client may disclose or distribute this appraisal report to: the borrower; another lender at the request of the
  borrower;     the    mortgagee       or   its    successors     and   assigns;     mortgage    insurers;    government      sponsored      enterprises;  other
  secondary       market     participants;    data    collection    or    reporting    services;    professional    appraisal     organizations;      any   department,
  agency, or instrumentality of the United States; and any state, the District of Columbia, or other jurisdictions; without having to
  obtain    the    appraiser’s    or    supervisory   appraiser’s   (if  applicable)   consent.    Such    consent    must     be    obtained     before  this    appraisal
  report may be disclosed or distributed to any other party (including, but not limited to, the public through advertising, public
  relations, news, sales, or other media).

  22. I am aware that any disclosure or distribution                 of    this   appraisal report by me or                  the lender/client may be subject to certain
  laws and regulations. Further, I am also subject                  to     the    provisions of the Uniform                  Standards of Professional Appraisal Practice
  that pertain to disclosure or distribution by me.

  23. The borrower, another lender at the request of                      the borrower, the         mortgagee or its                successors and assigns,                 mortgage
  insurers, government sponsored  enterprises, and other                   secondary market         participants  may              rely on    this appraisal               report  as     part
  of any mortgage finance transaction that involves any                   one or more of           these parties.

  24. If this appraisal report was transmitted as an “electronic record” containing my "electronic signature," as those terms are
  defined in applicable federal and/or state laws (excluding audio and video recordings), or a facsimile transmission of this
  appraisal report containing a copy or representation of my signature, the appraisal report shall be as effective, enforceable and
  valid as if a paper version of this appraisal report were delivered containing my original hand written signature.

  25. Any    intentional or    negligent misrepresentation(s) contained in this appraisal report may result                                       in      civil      liability and/or
  criminal penalties including, but not limited to, fine or imprisonment or both under the provisions                                              of      Title      18, United States
  Code, Section 1001, et seq., or similar state laws.

  SUPERVISORY APPRAISER’S CERTIFICATION:                            The      Supervisory       Appraiser      certifies      and     agrees      that:

  1. I directly supervised the appraiser for this appraisal assignment, have read the                                appraisal      report,    and       agree      with   the   appraiser’s
  analysis, opinions,   statements, conclusions, and    the   appraiser’s certification.

  2. I accept full responsibility for the         contents of this appraisal          report     including,    but     not    limited    to,     the     appraiser’s       analysis,   opinions,
  statements, conclusions,    and    the          appraiser’s certification.

  3. The appraiser identified in this appraisal           report is either a sub-contractor or an employee of                                 the supervisory appraiser (or the
  appraisal firm), is qualified to perform this           appraisal, and is acceptable to perform this appraisal                               under the applicable state law.

  4. This appraisal report complies with              the Uniform Standards of Professional Appraisal Practice that                                     were adopted and
  promulgated by the Appraisal Standards              Board of The Appraisal Foundation and that were in place                                         at the time this appraisal
  report    was   prepared.

  5. If this appraisal report was transmitted as an "electronic record" containing my "electronic signature," as those terms are
  defined in applicable federal and/or state laws (excluding audio and video recordings), or a facsimile transmission of this
  appraisal report containing a copy or representation of my signature, the appraisal report shall be as effective, enforceable and
  valid as if a paper version of this appraisal report were delivered containing my original hand written signature.




 APPRAISER             Jeffrey M. Neel                                                     SUPERVISORY APPRAISER (ONLY IF REQUIRED)


 Signature                                                                                 Signature
 Name      Jeffrey Neel                                                                    Name
 Company Name             Third Party Real Estate, Inc.                                    Company Name
 Company Address             4952 Warner Ave, Suite 320, Huntington                        Company Address
  Beach, CA 92649
 Telephone Number            (714) 624-9772                                                Telephone Number
 Email Address         jeff@thirdpartyvalue.com                                            Email Address
 Date of Signature and Report           11/07/2018                                         Date of Signature
 Effective Date of Appraisal          January 212, 2018                                    State Certification #
 State Certification #         AR039177                                                    or State License #
 or State License #                                                                        State
 or Other (describe)                                  State #                              Expiration Date of Certification or License
 State   CA
 Expiration Date of Certification or License            12/27/2019                         SUBJECT PROPERTY

                                                                                                 Did not inspect subject property
 ADDRESS OF PROPERTY APPRAISED
                                                                                                 Did inspect exterior of subject property from street
  16724 Almaden Dr
                                                                                                 Date of Inspection
  Fontana, CA 92336
                                                                                                 Did inspect interior and exterior of subject property
 APPRAISED VALUE OF SUBJECT PROPERTY $                          545,000
                                                                                                 Date of Inspection
 LENDER/CLIENT
 Name     Rafael R. Garcia-Salgado                                                         COMPARABLE SALES
 Company Name        Trinity Financial Services LLC
 Company Address        2618 San Miguel Dr., Suite 303, Newport                                  Did not inspect exterior of comparable sales from street
 Beach, CA                                                                                       Did inspect exterior of comparable sales from street
 Email Address      RGarcia@bwslaw.com                                                           Date of Inspection



Freddie Mac Form 70 March 2005                                                     Page 6 of 6                                                                     Fannie Mae Form 1004 March 2005



                                                   Form 1004 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                                                                                      Doc 38 Filed 11/08/18 Entered 11/08/18 Mae
                                                                                                             Uniform Residential Appraisal Report
                                                                                                                                                                   16:04:42
                                                                                                                                                                       Wood/Trinity Desc

                                              FEATURE                                SUBJECT
                                                                                                           MainCOMPARABLE
                                                                                                                 Document SALE #
                                                                                                                                   Page    16   of    41
                                                                                                                                          COMPARABLE SALE #
                                                                                                                                                            File # TPRE/Trinity/Wood
                                                                                                                                                                     COMPARABLE SALE #
                                                                                                                                                          4                                                       5                                                         6
                            Address          16724 Almaden Dr                                               16209 Seminole Way                                        5553 Sugar Maple Way                                    16397 Basswood Ln
                                             Fontana, CA 92336                                              Fontana, CA 92336                                         Fontana, CA 92336                                       Fontana, CA 92336
                            Proximity to Subject                                                            0.64 miles W                                              0.36 miles NW                                           0.40 miles W
                            Sale Price                                  $                         N/A                         $     488,000                   $   565,000                   $    550,000
                            Sale Price/Gross Liv. Area                  $                          sq.ft. $     146.11 sq.ft.               $   147.48 sq.ft.             $   150.44 sq.ft.
                            Data Source(s)                                                                  Realist/CRMLS # CV17084007      Realist/CRMLS # CV17196792    Realist/CRMLS # IV17133562
                            Verification Source(s)                                                          Agent William Lim 909-266-2668 Agent Ana Blanco 626-201-2225 Agt Juan Ocampo 909-524-6485
                            VALUE ADJUSTMENTS                                       DESCRIPTION                       DESCRIPTION                 +(-) $ Adjustment           DESCRIPTION                 +(-) $ Adjustment            DESCRIPTION                  +(-) $ Adjustment
                            Sales or Financing                                                              TD 68% (Conv)                                          TD 72% (Cnv)                                            TD 80% (Conv)
                            Concessions                                                                     Doc # 255064                                           Doc # 537511                                            Doc # 332628
                            Date of Sale/Time                                                               06/21/2017                                     +21,960 12/19/2017                                       +4,238 08/15/2017                                        +16,500
                            Location                                    Average                             Similar                                                Similar                                                 Similar
                            Leasehold/Fee Simple                        Fee Simple                          Fee Simple                                             Fee Simple                                              Fee Simple
SALES COMPARISON APPROACH




                            Site                                        6,580 sf                            6,313 sf                                        +1,335 9,998 sf                                        -17,090 10,027 sf                                            -17,235
                            View                                        Mountain                            Similar                                                Similar                                                 Similar
                            Design (Style)                              Conventional                        Conventional                                           Conventional                                            Conventional
                            Quality of Construction                     Q3                                  Similar                                                Similar                                                 Similar
                            Actual Age                                  18                                  16                                                     12                                                      12
                            Condition                                   C4                                  Similar                                                Similar                                                 Similar
                            Above Grade                                     Total     Bdrms.      Baths       Total     Bdrms.      Baths                             Total       Bdrms.    Baths                              Total     Bdrms.      Baths
                            Room Count                                       9          5   4                  9          5   3.1                           +5,000       8          4   4                                        8         4   4
                            Gross Living Area                                         3,683 sq.ft.                      3,340 sq.ft.                       +34,300                3,831 sq.ft.                     -14,800               3,656 sq.ft.                           +2,700
                            Basement & Finished                                                             None                                                   None                                                       None
                            Rooms Below Grade                           APN                                 111905142                                              023985248                                                  023986217
                            Functional Utility                          Average                             Similar                                                Similar                                                    Similar
                            Heating/Cooling                             Forced/Central                      Similar                                                Similar                                                    Similar
                            Energy Efficient Items                      None                                None                                                   None                                                       None
                            Garage/Carport                              3 Car Attached                      Similar                                                Similar                                                    Similar
                            Porch/Patio/Deck                            Slab                                Similar                                                Similar                                                    Similar
                            Pool/Spa                                    None                                None                                                   None                                                       None
                            Upgrades                                    Average                             Similar                                                Similar                                                    Similar
                            Days on Market/List Price                   Not Listed                          2/$488,000                                     +12,200 88/$570,000                                                118/$560,000
                            Net Adjustment (Total)                                                                      +             -       $             74,795          +                 -       $            -27,652               +              -       $                1,965
                            Adjusted Sale Price                                                             Net Adj.         15.3         %                        Net Adj.   4.9                 %                           Net Adj.            0.4       %
                            of Comparables                                                                  Gross Adj.       15.3         % $              562,795 Gross Adj. 6.4                 % $              537,348    Gross Adj.          6.6       % $              551,965
                            Report the results of the research and analysis of the prior sale or transfer history of the subject property and comparable sales (report additional prior sales on page 3).
                                                     ITEM                                                 SUBJECT                                    COMPARABLE SALE #        4          COMPARABLE SALE # 5            COMPARABLE SALE #                                        6
                            Date of Prior Sale/Transfer                             None                                                                                          None                            None
                            Price of Prior Sale/Transfer                            None                                                                                          None                            None
SALE HISTORY




                            Data Source(s)                                          Realist/ND                                                                                    Realist/ND                      Realist/ND
                            Effective Date of Data Source(s)                        10/25/2018                                                10/25/2018                          10/25/2018                      10/25/2018
                            Analysis of prior sale or transfer history of the subject property and comparable sales                                              All analysis of prior sales history of the subject property and
                            comparable 4 - 6 are listed above.




                            Analysis/Comments               Please see additional comments page and general text addendum.
ANALYSIS / COMMENTS




  Freddie Mac Form 70 March 2005                                                                                                                                                                                                             Fannie Mae Form 1004 March 2005




                                                                                                     Form 1004.(AC) - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                          Doc 38 Filed 11/08/18 Entered 11/08/18 16:04:42                                                    Desc
                                               Main  Document
                                                Supplemental      Page 17 of 41
                                                             Addendum           File No. TPRE/Trinity/Wood

   Borrower           Mae Wood
   Property Address   16724 Almaden Dr
   City               Fontana                                       County   Los Angeles                          State   CA   Zip Code   92336
   Lender/Client      Trinity Financial Services LLC



          Electronic Signature

          The signature in this report is an authorized electronic signature, with secure password encryption. The
          appraiser retains sole control over the ability to affix his electronic signature on all appraisal reports. This
          electronic signature is as legally binding as a traditional "wet" signature, and is accepted by all national
          and state regulatory agencies.

          URAR : Neighborhood - Description

          Subject is located in a conforming area in the city. Area is located close to all supporting facilities
          including, schools employment centers, and arterial freeways. Neighborhood shopping consists of
          convenience stores, neighborhood and community shopping centers. No adverse conditions noted.

          URAR : Neighborhood - Market Conditions

          Current and previous market data in the Subject neighborhood, including closed sales as well as listings,
          discussions with local brokers and real estate professionals, indicate an estimated exposure time of less
          than three months for the subject property if marketed at a reasonable price as of the effective date of
          this appraisal report. Motivated home sellers that had reduced their asking prices to market levels, pent
          up demand for single family housing and favorable financing conditions are currently setting market
          values as evidenced by the comparable utilized in this report. According to the CRMLS, Trulia and
          Zillow, values appear to have been steadily increasing in this neighborhood at a rate if approximately 9%
          - 10% per year over the term of this study after a few years of even more significant increase. The
          marketability of the Subject property to the other similar properties in the area was good. The short term
          outlook of the market appeared to have been good.

          Scope Of Work (Continued)

          The appraiser researched the subject via NDCData, Real List, and CR MLS. The appraiser completed a
          visual observation of the subject property based upon walking around and viewing the subject’s
          improvements from the exterior (on all sides from the ground level), viewed the interior of the subject’s
          improvements in most rooms. The upstairs bedroom and bathroom were not inspected as they were
          occupied by sleeping infant at the time of my appraisal inspection.

          The appraiser did not view the crawl space under the house (if applicable) or the attic (if applicable). The
          appraiser’s visual observation did not include testing appliances, heating systems, plumbing systems,
          electrical systems, sewage lines, heating system, interior wall space, foundation, soil, or other items that
          are beyond the scope of work for a visual observation as defined in this appraisal report. If, the client or
          any other reader of this appraisal report has concerns about the functionality of these items then the
          appraiser recommends the reader secure an inspector that is qualified in those systems. The appraiser
          provides no warranties expressed implied or otherwise for the function of these items.

          The appraiser ran researched comparable sales (properties that have sold in the minimum of the past 6
          months up to 12 months), active listings, and pending sales through these data sources for the subject’s
          market area and comparable and/or competing market areas. The research includes, but is not limited
          to, searches of similar style, age, quality, condition, gross living area, gross building area, amenities,
          bedroom count, bathroom count, site size, zoning, and/or view quality. These properties were then
          looked at and considered on paper and cross referenced with the available data sources to find the best
          comparable properties to the subject’s property. Those that were considered the best were then viewed
          from the public streets for comparison to the subject as well as interviews (either phone, electronic mail,
          fax, or in person) with either/or the Listing Agent, Buyers Agent, Seller, or the Buyer involved in the
          transaction. After this was considered and concluded then the best comparable properties were included
          in this appraisal report.

          Adverse Environmental Conditions

          As part of the appraisal process an overall visual observation of the subject’s improvements and site was
          conducted but, there were no visible evidence of hazardous environmental conditions which may affect
          the subject property or its value. However, the appraiser is not an expert, and is not qualified to confirm
          or deny the existence of hazardous substances. If the subject property was built before 1978, portions of
          the structure may be comprised of lead based paint or asbestos containing material. Should any
          evidence of such material be discovered, removal by a certified professional is recommended and this in
          no way shall be construed to warrant the condition of the property. A common sense and a reasonable
          amount of training in identification exist to determine visible or otherwise obvious substances or
          conditions which may prove detrimental. The market value opinion reached in this report is predicated on
                                             Form TADD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
          conditions which may prove detrimental. The market value opinion reached in this report is predicated on
Case 2:18-bk-10399-NB                          Doc 38 Filed 11/08/18 Entered 11/08/18 16:04:42                                                    Desc
                                               Main  Document
                                                Supplemental      Page 18 of 41
                                                             Addendum           File No. TPRE/Trinity/Wood

   Borrower           Mae Wood
   Property Address   16724 Almaden Dr
   City               Fontana                                       County   Los Angeles                          State   CA   Zip Code   92336
   Lender/Client      Trinity Financial Services LLC



          the following:

          No warranty of the subject property is given or implied. No liability is assumed for the structural or
          mechanical elements of the property.

          Clarification & Definition

          This section is intended to clarify and define areas of the appraisal report.

          The client and any other reader of this appraisal report is put on notice that this appraisal report is not a
          Home Inspection, Structural Engineer Inspection, Roof Certification, Pest and Dry Rot Inspection,
          Environmental Inspection, and/or any other inspection than a visual observation. If, the client and/or any
          other reader of this appraisal report has concerns of these systems that are beyond the expertise and
          scope of work of the appraisal process and appraiser then they should engage the services of a
          professional that is an expert in those systems.

          I certify that the use of this report is subject to the requirements of the Appraisal Foundation and USPAP
          relating to review by its duly authorized representatives.

          It is intended that this appraisal and appraisal report meet or exceed the minimum requirements of the
          Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989 (FIRREA), the minimum
          appraisal regulatory laws administered by the California State Office of Real Estate Appraisers, as well
          as the Client's requested guidelines.

          “Complete Visual Inspection” as stated in Certification #2 inspection is misleading and is amended to
          read as observation. A “complete visual observation” is defined as the following and includes only the
          following. A visual observation of the subject from the ground level walking around the subject’s
          improvements and looking in each of the improvements (house, garage, & other buildings on site). The
          measuring of the exterior of the subject’s house, garage, and significant outbuilding (shops, barns, &
          accessory dwelling units). A visual observation of the interior lay out/floor plan of the subject’s house.
          Assess the functional utility of the property, address the conformity to the neighborhood, and a visual
          observation of the readily apparent condition of the property. The “complete visual observation” does not
          include observation of the crawl space access, attic, testing of the mechanical systems (includes but not
          limited to well, septic system, furnace, water heater, kitchen and bathroom appliances/fixtures, fireplace,
          electrical systems, natural/propane gas systems, and plumbing systems). The appraiser only reports
          what is readily observable based upon the visual observation. The appraiser is not liable for items that
          are concealed and those items that can not be seen.

          Certification #21 & #23. The Intended User of this appraisal report by the appraiser is only the client for
          the intended use for a mortgage finance transaction. The client may provide copies of this appraisal
          report to others as stated in Certification #21. The other parties may chose to rely upon this appraisal
          report, however, they should not rely on it to disclose conditions and defects of the subject property and
          improvements not already discussed in this appraisal report.

          Page 1, Improvements, questions 2 and 3. These two questions and answers are based upon the
          complete visual observation of the subject property as defined above. The appraiser makes no
          warranties expressed implied or otherwise as to items that are beyond the scope of a visual observation
          and for systems not tested by the appraiser.

          Supplemental Certification

          I certify that, to the best of my knowledge and belief that I have not performed any prior services
          regarding the subject property, as an appraiser, or in any other capacity, within the three year period
          immediately preceding the acceptance of this appraisal assignment. Nor, do I have any financial interest
          in the subject property.




                                             Form TADD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                                    Doc 38 Filed 11/08/18
                                                                 Building Sketch Entered 11/08/18 16:04:42                                                                     Desc
  Borrower                  Mae Wood                     Main Document     Page 19 of 41
  Property Address          16724 Almaden Dr
  City                      Fontana                                             County   Los Angeles                         State    CA         Zip Code      92336
  Lender/Client             Trinity Financial Services LLC




                                                       45'                                                                     45'




                                Utility          Family              Kitchen
                                                                                                         Master Bath                  Master Bedroom
                 33'




                                 Bath
                                                  First Floor            Dining                         Bedroom
                                                                                           40'




                                                                                                                                                                       40'
                                                  [1618 Sq ft]
                                                                                                                       Second Floor
                                                                                                 50'




                                 Bedroom                                                                                 [2090 Sq ft]
                                                         Laundry

                                           29'                                                          Bath                                   Utility
                                           29'                           Living
                                                             10'




                                                                           3'




                                                                                  9'                                                                     16'
                                                                                                       Bedroom
                 20'




                                      3 Car Attached
                                                                                                                                           10'


                                                                    7'                                                          Bath
                                        [580 Sq ft]

                                                                                                                  Bedroom
                                                                                                                   29'
                                           29'




    TOTAL Sketch by a la mode, inc.
                                                                            Area Calculations Summary
   Living Area                                                                                                           Calculation Details
   First Floor                                                                    1618 Sq ft                                                                       33 × 29 =   957
                                                                                                                                                                   7×3 =        21
                                                                                                                                                                   40 × 16 =   640

   Second Floor                                                                   2090 Sq ft                                                                       45 × 40 = 1800
                                                                                                                                                                   10 × 29 = 290

   Total Living Area (Rounded):                                                   3708 Sq ft
   Non-living Area
   3 Car Attached                                                                   580 Sq ft                                                                      20 × 29 =   580




                                                    Form SKT.BLDSKI - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                         Doc 38 Filed 11/08/18
                                                       Location Map Entered 11/08/18 16:04:42                                                      Desc
  Borrower           Mae Wood                 Main Document     Page 20 of 41
  Property Address   16724 Almaden Dr
  City               Fontana                                        County   Los Angeles                          State    CA   Zip Code   92336
  Lender/Client      Trinity Financial Services LLC




                                            Form MAP.LOC - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                         Doc 38 Filed 11/08/18
                                                       Location Map Entered 11/08/18 16:04:42                                                      Desc
  Borrower           Mae Wood                 Main Document     Page 21 of 41
  Property Address   16724 Almaden Dr
  City               Fontana                                        County   Los Angeles                          State    CA   Zip Code   92336
  Lender/Client      Trinity Financial Services LLC




                                            Form MAP.LOC - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                         Doc 38 Filed 11/08/18
                                                         Plat Map   Entered 11/08/18 16:04:42                                                      Desc
  Borrower           Mae Wood                 Main Document    Page 22 of 41
  Property Address   16724 Almaden Dr
  City               Fontana                                        County   Los Angeles                          State    CA   Zip Code   92336
  Lender/Client      Trinity Financial Services LLC




                                           Form MAP.PLAT - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                         Doc 38 Subject
                                                      Filed 11/08/18
                                                             Photo PageEntered 11/08/18 16:04:42                                                      Desc
  Borrower           Mae Wood                 Main Document      Page 23 of 41
  Property Address   16724 Almaden Dr
  City               Fontana                                        County   Los Angeles                           State    CA     Zip Code   92336
  Lender/Client      Trinity Financial Services LLC




                                                                                                                                 Subject Front
                                                                                                                    16724 Almaden Dr
                                                                                                                    Sales Price       N/A
                                                                                                                    Gross Living Area 3,683
                                                                                                                    Total Rooms       9
                                                                                                                    Total Bedrooms    5
                                                                                                                    Total Bathrooms   4
                                                                                                                    Location          Average
                                                                                                                    View              Mountain
                                                                                                                    Site              6,580 sf
                                                                                                                    Quality           Q3
                                                                                                                    Age               18




                                                                                                                                 Subject Front




                                                                                                                                 Subject Street




                                           Form PIC3x5.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                         Doc 38 Subject
                                                      Filed 11/08/18
                                                             Photo PageEntered 11/08/18 16:04:42                                                      Desc
  Borrower           Mae Wood                 Main Document      Page 24 of 41
  Property Address   16724 Almaden Dr
  City               Fontana                                        County   Los Angeles                           State    CA     Zip Code   92336
  Lender/Client      Trinity Financial Services LLC




                                                                                                                                 Subject Street
                                                                                                                    16724 Almaden Dr
                                                                                                                    Sales Price       N/A
                                                                                                                    Gross Living Area 3,683
                                                                                                                    Total Rooms       9
                                                                                                                    Total Bedrooms    5
                                                                                                                    Total Bathrooms   4
                                                                                                                    Location          Average
                                                                                                                    View              Mountain
                                                                                                                    Site              6,580 sf
                                                                                                                    Quality           Q3
                                                                                                                    Age               18




                                                                                                                                    Kitchen




                                                                                                                                 Dining Room




                                           Form PIC3x5.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                         Doc 38 Filed 11/08/18
                                                       Subject Photos Entered 11/08/18 16:04:42                                                         Desc
  Borrower           Mae Wood                 Main Document     Page 25 of 41
  Property Address   16724 Almaden Dr
  City               Fontana                                         County   Los Angeles                           State    CA      Zip Code   92336
  Lender/Client      Trinity Financial Services LLC




                                                                                                                                    Living Room
                                                                                                                     16724 Almaden Dr
                                                                                                                     Sales Price       N/A
                                                                                                                     Gross Living Area 3,683
                                                                                                                     Total Rooms       9
                                                                                                                     Total Bedrooms    5
                                                                                                                     Total Bathrooms   4
                                                                                                                     Location          Average
                                                                                                                     View              Mountain
                                                                                                                     Site              6,580 sf
                                                                                                                     Quality           Q3
                                                                                                                     Age               18




                                                                                                                                    Living Room




                                                                                                                                  Loft/Bonus Room




                                            Form PIC3x5.SI - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                         Doc 38 Subject
                                                      Filed 11/08/18
                                                             Photo PageEntered 11/08/18 16:04:42                                                       Desc
  Borrower           Mae Wood                 Main Document      Page 26 of 41
  Property Address   16724 Almaden Dr
  City               Fontana                                        County   Los Angeles                           State    CA      Zip Code   92336
  Lender/Client      Trinity Financial Services LLC




                                                                                                                                 Loft/Bonus Room
                                                                                                                    16724 Almaden Dr
                                                                                                                    Sales Price       N/A
                                                                                                                    Gross Living Area 3,683
                                                                                                                    Total Rooms       9
                                                                                                                    Total Bedrooms    5
                                                                                                                    Total Bathrooms   4
                                                                                                                    Location          Average
                                                                                                                    View              Mountain
                                                                                                                    Site              6,580 sf
                                                                                                                    Quality           Q3
                                                                                                                    Age               18




                                                                                                                                 Master Bedroom




                                                                                                                                 Master Bathroom




                                           Form PIC3X5.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                         Doc 38 Subject
                                                      Filed 11/08/18
                                                             Photo PageEntered 11/08/18 16:04:42                                                     Desc
  Borrower           Mae Wood                 Main Document      Page 27 of 41
  Property Address   16724 Almaden Dr
  City               Fontana                                        County   Los Angeles                           State    CA    Zip Code   92336
  Lender/Client      Trinity Financial Services LLC




                                                                                                                                  Bedroom
                                                                                                                    16724 Almaden Dr
                                                                                                                    Sales Price       N/A
                                                                                                                    Gross Living Area 3,683
                                                                                                                    Total Rooms       9
                                                                                                                    Total Bedrooms    5
                                                                                                                    Total Bathrooms   4
                                                                                                                    Location          Average
                                                                                                                    View              Mountain
                                                                                                                    Site              6,580 sf
                                                                                                                    Quality           Q3
                                                                                                                    Age               18




                                                                                                                                 Bathroom




                                                                                                                                 Bathroom




                                           Form PIC3X5.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                         Doc 38 Subject
                                                      Filed 11/08/18
                                                             Photo PageEntered 11/08/18 16:04:42                                                     Desc
  Borrower           Mae Wood                 Main Document      Page 28 of 41
  Property Address   16724 Almaden Dr
  City               Fontana                                        County   Los Angeles                           State    CA    Zip Code   92336
  Lender/Client      Trinity Financial Services LLC




                                                                                                                                 Subject Rear
                                                                                                                    16724 Almaden Dr
                                                                                                                    Sales Price       N/A
                                                                                                                    Gross Living Area 3,683
                                                                                                                    Total Rooms       9
                                                                                                                    Total Bedrooms    5
                                                                                                                    Total Bathrooms   4
                                                                                                                    Location          Average
                                                                                                                    View              Mountain
                                                                                                                    Site              6,580 sf
                                                                                                                    Quality           Q3
                                                                                                                    Age               18




                                                                                                                                 Subject Rear




                                                                                                                                    Garage




                                           Form PIC3X5.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                         Doc 38Comparable
                                                       Filed 11/08/18   Entered 11/08/18 16:04:42
                                                                Photo Page                                                                                  Desc
  Borrower           Mae Wood                 Main Document       Page 29 of 41
  Property Address   16724 Almaden Dr
  City               Fontana                                        County   Los Angeles                           State    CA      Zip Code   92336
  Lender/Client      Trinity Financial Services LLC




                                                                                                                                 Comparable 1
                                                                                                                    6065 Brookside Way
                                                                                                                    Proxy. to Subject 0.58 miles SW
                                                                                                                    Sale Price        495,000
                                                                                                                    Gross Living Area 3,340
                                                                                                                    Total Rooms       9
                                                                                                                    Total Bedrooms    5
                                                                                                                    Total Bathrooms   3.1
                                                                                                                    Location          Average
                                                                                                                    View              Similar
                                                                                                                    Site              6,976 sf
                                                                                                                    Quality           Similar
                                                                                                                    Age               14




                                                                                                                                 Comparable 2
                                                                                                                    6225 Shoreacres Ln
                                                                                                                    Proxy. to Subject 0.67 miles S
                                                                                                                    Sale Price        540,000
                                                                                                                    Gross Living Area 3,099
                                                                                                                    Total Rooms       8
                                                                                                                    Total Bedrooms    4
                                                                                                                    Total Bathrooms   2.1
                                                                                                                    Location          Average
                                                                                                                    View              Similar
                                                                                                                    Site              8,449 sf
                                                                                                                    Quality           Similar
                                                                                                                    Age               15

                                                                                                                                        *MLS Photo, residents
                                                                                                                                        were out front at time of
                                                                                                                                        inspection.




                                                                                                                                 Comparable 3
                                                                                                                    5849 Seminole Way
                                                                                                                    Proxy. to Subject 0.52 miles W
                                                                                                                    Sale Price        527,000
                                                                                                                    Gross Living Area 3,683
                                                                                                                    Total Rooms       9
                                                                                                                    Total Bedrooms    5
                                                                                                                    Total Bathrooms   3
                                                                                                                    Location          Superior -5%
                                                                                                                    View              Similar
                                                                                                                    Site              6,085 sf
                                                                                                                    Quality           Similar
                                                                                                                    Age               15




                                           Form PIC3x5.CR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                         Doc 38Comparable
                                                       Filed 11/08/18   Entered 11/08/18 16:04:42
                                                                Photo Page                                                                             Desc
  Borrower           Mae Wood                 Main Document       Page 30 of 41
  Property Address   16724 Almaden Dr
  City               Fontana                                        County   Los Angeles                           State    CA      Zip Code   92336
  Lender/Client      Trinity Financial Services LLC




                                                                                                                                 Comparable 4
                                                                                                                    16209 Seminole Way
                                                                                                                    Proxy. to Subject 0.64 miles W
                                                                                                                    Sale Price        488,000
                                                                                                                    Gross Living Area 3,340
                                                                                                                    Total Rooms       9
                                                                                                                    Total Bedrooms    5
                                                                                                                    Total Bathrooms   3.1
                                                                                                                    Location          Similar
                                                                                                                    View              Similar
                                                                                                                    Site              6,313 sf
                                                                                                                    Quality           Similar
                                                                                                                    Age               16




                                                                                                                                 Comparable 5
                                                                                                                    5553 Sugar Maple Way
                                                                                                                    Proxy. to Subject 0.36 miles NW
                                                                                                                    Sale Price        565,000
                                                                                                                    Gross Living Area 3,831
                                                                                                                    Total Rooms       8
                                                                                                                    Total Bedrooms    4
                                                                                                                    Total Bathrooms   4
                                                                                                                    Location          Similar
                                                                                                                    View              Similar
                                                                                                                    Site              9,998 sf
                                                                                                                    Quality           Similar
                                                                                                                    Age               12




                                                                                                                                 Comparable 6
                                                                                                                    16397 Basswood Ln
                                                                                                                    Proxy. to Subject 0.40 miles W
                                                                                                                    Sale Price        550,000
                                                                                                                    Gross Living Area 3,656
                                                                                                                    Total Rooms       8
                                                                                                                    Total Bedrooms    4
                                                                                                                    Total Bathrooms   4
                                                                                                                    Location          Similar
                                                                                                                    View              Similar
                                                                                                                    Site              10,027 sf
                                                                                                                    Quality           Similar
                                                                                                                    Age               12




                                           Form PIC3x5.CR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB Subject
                       Doc 38Public
                                Filed 11/08/18
                                    Records ReportEntered 11/08/18 16:04:42
                                                   - Page 1                                           Desc
                       Main Document       Page 31 of 41




                        Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB Subject
                       Doc 38Public
                                Filed 11/08/18
                                    Records ReportEntered 11/08/18 16:04:42
                                                   - Page 2                                           Desc
                       Main Document       Page 32 of 41




                        Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB Subject
                       Doc 38Public
                                Filed 11/08/18
                                    Records ReportEntered 11/08/18 16:04:42
                                                   - Page 3                                           Desc
                       Main Document       Page 33 of 41




                        Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB Subject
                       Doc 38Public
                                Filed 11/08/18
                                    Records ReportEntered 11/08/18 16:04:42
                                                   - Page 4                                           Desc
                       Main Document       Page 34 of 41




                        Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB     Doc
                          Trulia38  Filed
                                 Market   11/08/18
                                        Trend Report -Entered
                                                       Fontana11/08/18 16:04:42                       Desc
                          Main Document        Page 35 of 41




                        Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB     Doc
                          Zillow38  Filed
                                 Market   11/08/18
                                        Trend Report -Entered
                                                       Fontana11/08/18 16:04:42                       Desc
                          Main Document        Page 36 of 41




                        Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB                                     Doc 38 Filed 11/08/18 Entered 11/08/18   Mae16:04:42
                                                                                                      Wood/Trinity
                                                                                          File No. TPRE/Trinity/Wood
                                                                                                                                                       Desc
                                                          Main Document    Page 37 of 41
                                               UNIFORM APPRAISAL DATASET (UAD) DEFINITIONS ADDENDUM
                                                     (Source: Fannie Mae UAD Appendix D: UAD Field-Specific Standardization Requirements)


   Condition Ratings and Definitions


   C1
   The improvements have been recently constructed and have not been previously occupied. The entire structure and all components are new
   and the dwelling features no physical depreciation.


   Note: Newly constructed improvements that feature recycled or previously used materials and/or components can be considered new dwellings
   provided that the dwelling is placed on a 100 percent new foundation and the recycled materials and the recycled components have been
   rehabilitated/remanufactured into like-new condition. Improvements that have not been previously occupied are not considered “new” if they
   have any significant physical depreciation (that is, newly constructed dwellings that have been vacant for an extended period of time without
   adequate maintenance or upkeep).


   C2
   The improvements feature no deferred maintenance, little or no physical depreciation, and require no repairs. Virtually all building components
   are new or have been recently repaired, refinished, or rehabilitated. All outdated components and finishes have been updated and/or replaced
   with components that meet current standards. Dwellings in this category are either almost new or have been recently completely renovated and
   are similar in condition to new construction.


   Note: The improvements represent a relatively new property that is well maintained with no deferred maintenance and little or no physical
   depreciation, or an older property that has been recently completely renovated.


   C3
   The improvements are well maintained and feature limited physical depreciation due to normal wear and tear. Some components, but not every
   major building component, may be updated or recently rehabilitated. The structure has been well maintained.


   Note: The improvement is in its first-cycle of replacing short-lived building components (appliances, floor coverings, HVAC, etc.) and is
   being well maintained. Its estimated effective age is less than its actual age. It also may reflect a property in which the majority of
   short-lived building components have been replaced but not to the level of a complete renovation.


   C4
   The improvements feature some minor deferred maintenance and physical deterioration due to normal wear and tear. The dwelling has been
   adequately maintained and requires only minimal repairs to building components/mechanical systems and cosmetic repairs. All major building
   components have been adequately maintained and are functionally adequate.


   Note: The estimated effective age may be close to or equal to its actual age. It reflects a property in which some of the short-lived building
   components have been replaced, and some short-lived building components are at or near the end of their physical life expectancy; however,
   they still function adequately. Most minor repairs have been addressed on an ongoing basis resulting in an adequately maintained property.


   C5
   The improvements feature obvious deferred maintenance and are in need of some significant repairs. Some building components need repairs,
   rehabilitation, or updating. The functional utility and overall livability is somewhat diminished due to condition, but the dwelling remains
   useable and functional as a residence.


   Note: Some significant repairs are needed to the improvements due to the lack of adequate maintenance. It reflects a property in which many
   of its short-lived building components are at the end of or have exceeded their physical life expectancy but remain functional.


   C6
   The improvements have substantial damage or deferred maintenance with deficiencies or defects that are severe enough to affect the safety,
   soundness, or structural integrity of the improvements. The improvements are in need of substantial repairs and rehabilitation, including many
   or most major components.


   Note: Substantial repairs are needed to the improvements due to the lack of adequate maintenance or property damage. It reflects a property
   with conditions severe enough to affect the safety, soundness, or structural integrity of the improvements.




   Quality Ratings and Definitions


   Q1
   Dwellings with this quality rating are usually unique structures that are individually designed by an architect for a specified user. Such
   residences typically are constructed from detailed architectural plans and specifications and feature an exceptionally high level of workmanship
   and exceptionally high-grade materials throughout the interior and exterior of the structure. The design features exceptionally high-quality
   exterior refinements and ornamentation, and exceptionally high-quality interior refinements. The workmanship, materials, and finishes
   throughout the dwelling are of exceptionally high quality.


   Q2
   Dwellings with this quality rating are often custom designed for construction on an individual property owner’s site. However, dwellings in
   this quality grade are also found in high-quality tract developments featuring residence constructed from individual plans or from highly
   modified or upgraded plans. The design features detailed, high quality exterior ornamentation, high-quality interior refinements, and detail. The
   workmanship, materials, and finishes throughout the dwelling are generally of high or very high quality.



                                                                               UAD Version 9/2011 (Updated 1/2014)

                                                   Form UADDEFINE1A - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB
                    UNIFORMDoc       38 Filed
                                 APPRAISAL       DATASET   11/08/18
                                                               (UAD) DEFINITIONS    Entered           11/08/18 16:04:42
                                                                                               ADDENDUM                                                Desc
                            Main Document                             Page 38 of 41
                       (Source: Fannie Mae UAD Appendix D: UAD Field-Specific Standardization Requirements)


     Quality Ratings and Definitions (continued)


     Q3
     Dwellings with this quality rating are residences of higher quality built from individual or readily available designer plans in above-standard
     residential tract developments or on an individual property owner’s site. The design includes significant exterior ornamentation and interiors
     that are well finished. The workmanship exceeds acceptable standards and many materials and finishes throughout the dwelling have been
     upgraded from “stock” standards.


     Q4
     Dwellings with this quality rating meet or exceed the requirements of applicable building codes. Standard or modified standard building plans
     are utilized and the design includes adequate fenestration and some exterior ornamentation and interior refinements. Materials, workmanship,
     finish, and equipment are of stock or builder grade and may feature some upgrades.


     Q5
     Dwellings with this quality rating feature economy of construction and basic functionality as main considerations. Such dwellings feature a
     plain design using readily available or basic floor plans featuring minimal fenestration and basic finishes with minimal exterior ornamentation
     and limited interior detail. These dwellings meet minimum building codes and are constructed with inexpensive, stock materials
     with limited refinements and upgrades.


     Q6
     Dwellings with this quality rating are of basic quality and lower cost; some may not be suitable for year-round occupancy. Such dwellings
     are often built with simple plans or without plans, often utilizing the lowest quality building materials. Such dwellings are often built or
     expanded by persons who are professionally unskilled or possess only minimal construction skills. Electrical, plumbing, and other mechanical
     systems and equipment may be minimal or non-existent. Older dwellings may feature one or more substandard or non-conforming additions
     to the original structure




     Definitions of Not Updated, Updated, and Remodeled


     Not Updated
                   Little or no updating or modernization. This description includes, but is not limited to, new homes.
                   Residential properties of fifteen years of age or less often reflect an original condition with no updating, if no major
                   components have been replaced or updated. Those over fifteen years of age are also considered not updated if the
                   appliances, fixtures, and finishes are predominantly dated. An area that is ‘Not Updated’ may still be well maintained
                   and fully functional, and this rating does not necessarily imply deferred maintenance or physical/functional deterioration.


     Updated
                   The area of the home has been modified to meet current market expectations. These modifications
                   are limited in terms of both scope and cost.
                   An updated area of the home should have an improved look and feel, or functional utility. Changes that constitute
                   updates include refurbishment and/or replacing components to meet existing market expectations. Updates do not
                   include significant alterations to the existing structure.


     Remodeled
                   Significant finish and/or structural changes have been made that increase utility and appeal through
                   complete replacement and/or expansion.
                   A remodeled area reflects fundamental changes that include multiple alterations. These alterations may include
                   some or all of the following: replacement of a major component (cabinet(s), bathtub, or bathroom tile), relocation
                   of plumbing/gas fixtures/appliances, significant structural alterations (relocating walls, and/or the addition of)
                   square footage). This would include a complete gutting and rebuild.




     Explanation of Bathroom Count


                   Three-quarter baths are counted as a full bath in all cases. Quarter baths (baths that feature only a toilet) are not
                   included in the bathroom count. The number of full and half baths is reported by separating the two values using a
                   period, where the full bath count is represented to the left of the period and the half bath count is represented to the
                   right of the period.


                   Example:
                   3.2 indicates three full baths and two half baths.




                                                                                  UAD Version 9/2011 (Updated 1/2014)

                                                     Form UADDEFINE1A - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 2:18-bk-10399-NB
                    UNIFORMDoc       38 Filed
                                 APPRAISAL       DATASET   11/08/18
                                                               (UAD) DEFINITIONS    Entered           11/08/18 16:04:42
                                                                                               ADDENDUM                                                         Desc
                            Main Document                             Page 39 of 41
                       (Source: Fannie Mae UAD Appendix D: UAD Field-Specific Standardization Requirements)


     Abbreviations Used in Data Standardization Text

               Abbreviation                                   Full Name                                             Fields Where This Abbreviation May Appear
       A                         Adverse                                                               Location & View
       ac                        Acres                                                                 Area, Site
       AdjPrk                    Adjacent to Park                                                      Location
       AdjPwr                    Adjacent to Power Lines                                               Location
       ArmLth                    Arms Length Sale                                                      Sale or Financing Concessions
       AT                        Attached Structure                                                    Design (Style)
       B                         Beneficial                                                            Location & View
       ba                        Bathroom(s)                                                           Basement & Finished Rooms Below Grade
       br                        Bedroom                                                               Basement & Finished Rooms Below Grade
       BsyRd                     Busy Road                                                             Location
       c                         Contracted Date                                                       Date of Sale/Time
       Cash                      Cash                                                                  Sale or Financing Concessions
       Comm                      Commercial Influence                                                  Location
       Conv                      Conventional                                                          Sale or Financing Concessions
       cp                        Carport                                                               Garage/Carport
       CrtOrd                    Court Ordered Sale                                                    Sale or Financing Concessions
       CtySky                    City View Skyline View                                                View
       CtyStr                    City Street View                                                      View
       cv                        Covered                                                               Garage/Carport
       DOM                       Days On Market                                                        Data Sources
       DT                        Detached Structure                                                    Design (Style)
       dw                        Driveway                                                              Garage/Carport
       e                         Expiration Date                                                       Date of Sale/Time
       Estate                    Estate Sale                                                           Sale or Financing Concessions
       FHA                       Federal Housing Authority                                             Sale or Financing Concessions
       g                         Garage                                                                Garage/Carport
       ga                        Attached Garage                                                       Garage/Carport
       gbi                       Built-in Garage                                                       Garage/Carport
       gd                        Detached Garage                                                       Garage/Carport
       GlfCse                    Golf Course                                                           Location
       Glfvw                     Golf Course View                                                      View
       GR                        Garden                                                                Design (Style)
       HR                        High Rise                                                             Design (Style)
       in                        Interior Only Stairs                                                  Basement & Finished Rooms Below Grade
       Ind                       Industrial                                                            Location & View
       Listing                   Listing                                                               Sale or Financing Concessions
       Lndfl                     Landfill                                                              Location
       LtdSght                   Limited Sight                                                         View
       MR                        Mid-rise                                                              Design (Style)
       Mtn                       Mountain View                                                         View
       N                         Neutral                                                               Location & View
       NonArm                    Non-Arms Length Sale                                                  Sale or Financing Concessions
       o                         Other                                                                 Basement & Finished Rooms Below Grade
       O                         Other                                                                 Design (Style)
       op                        Open                                                                  Garage/Carport
       Prk                       Park View                                                             View
       Pstrl                     Pastoral View                                                         View
       PwrLn                     Power Lines                                                           View
       PubTrn                    Public Transportation                                                 Location
       Relo                      Relocation Sale                                                       Sale or Financing Concessions
       REO                       REO Sale                                                              Sale or Financing Concessions
       Res                       Residential                                                           Location & View
       RH                        USDA - Rural Housing                                                  Sale or Financing Concessions
       rr                        Recreational (Rec) Room                                               Basement & Finished Rooms Below Grade
       RT                        Row or Townhouse                                                      Design (Style)
       s                         Settlement Date                                                       Date of Sale/Time
       SD                        Semi-detached Structure                                               Design (Style)
       Short                     Short Sale                                                            Sale or Financing Concessions
       sf                        Square Feet                                                           Area, Site, Basement
       sqm                       Square Meters                                                         Area, Site
       Unk                       Unknown                                                               Date of Sale/Time
       VA                        Veterans Administration                                               Sale or Financing Concessions
       w                         Withdrawn Date                                                        Date of Sale/Time
       wo                        Walk Out Basement                                                     Basement & Finished Rooms Below Grade
       Woods                     Woods View                                                            View
       Wtr                       Water View                                                            View
       WtrFr                     Water Frontage                                                        Location
       wu                        Walk Up Basement                                                      Basement & Finished Rooms Below Grade




                                                                      UAD Version 9/2011 (Updated 1/2014)

                                               Form UADDEFINE1A - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                  Case 2:18-bk-10399-NB             Doc 38 Filed 11/08/18 Entered 11/08/18 16:04:42              Desc
                                                    Main Document    Page 40 of 41


                       1                            PROOF OF SERVICE OF DOCUMENT
                       2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                           business address is: 1851 East First Street, Suite 1550, Santa Ana, California 92705-4067
                       3
                       4   A true and correct copy of the foregoing document entitled (specify):
                           CREDITOR TRINITY FINANCIAL SERVICES, LLC’S OPPOSITION TO DEBTOR’S
                       5   NOTICE OF MOTION AND MOTION TO DETERMINE SECURED VALUE OF REAL
                           PROPERTY; and DECLARATION OF APPRAISER IN SUPPORT OF OPPOSITION TO
                       6   NOTICE OF MOTION AND MOTION TO DETERMINE SECURED VALUE OF REAL
                           PROPERTY
                       7
                           will be served or was served (a) on the judge in chambers in the form and manner required by
                       8   LBR 5005-2(d); and (b) in the manner stated below:
                       9   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                           Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                   10      court via NEF and hyperlink to the document. On (date) 11/8/18, I checked the CM/ECF docket
                           for this bankruptcy case or adversary proceeding and determined that the following persons are
                   11      on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                           below:
                   12
                                 •   Camaray D Callier-Henderson chenderson@mclaw.org, CACD_ECF@mclaw.org
                   13            •   Kathy A Dockery (TR) EFiling@LATrustee.com
                                 •   Sean C Ferry sferry@ecf.courtdrive.com, bkyecf@rasflaw.com
                   14            •   Rafael R Garcia-Salgado rgarcia@bwslaw.com, bantle@bwslaw.com,rjr-
                                     nef@bwslaw.com,jgomez@bwslaw.com
                   15            •   James D. Hornbuckle jdh@cornerstonelawcorp.com
                                 •   Christina J O christinao@mclaw.org, CACD_ECF@mclaw.org
                   16            •   Richard J Reynolds rreynolds@bwslaw.com,
                                     psoeffner@bwslaw.com,tmims@bwslaw.com,rjr-
                   17                nef@bwslaw.com;fcabezas@bwslaw.com
                                 •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                   18
                                                                                                Service information continued
                   19                                                                       on attached page
                   20      2. SERVED BY UNITED STATES MAIL:
                           On (date) 11/8/18, I served the following persons and/or entities at the last known addresses in
                   21      this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
                           sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
                   22      Listing the judge here constitutes a declaration that mailing to the judge will be completed no
                           later than 24 hours after the document is filed.
                   23
                           Debtor:
                   24      Mae E. Wood
                           3016 W. 82nd Place
                   25      Inglewood, CA 90305
                   26                                                                           Service information continued
                                                                                            on attached page
                   27
                           ///
                   28
B URKE , W ILLIAMS &                                                               DECLARATION OF APPRAISER IN SUPPORT OF
   S ORENS EN , LLP        IRV #4828-1278-8602 v1
  ATTO RNEY S AT LAW       06836-0095
                                                                           -3-     OPPOSITION TO NOTICE OF MOTION AND MOTION TO
     SANTA A NA
                                                                                   DETERMINE SECURED VALUE OF REAL PROPERTY
                  Case 2:18-bk-10399-NB               Doc 38 Filed 11/08/18 Entered 11/08/18 16:04:42             Desc
                                                      Main Document    Page 41 of 41


                       1   ///

                       2   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                           TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                       3   F.R.Civ.P. 5 and/or controlling LBR, on (date)          , I served the following persons and/or
                           entities by personal delivery, overnight mail service, or (for those who consented in writing to
                       4   such service method), by facsimile transmission and/or email as follows. Listing the judge here
                           constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                       5   completed no later than 24 hours after the document is filed.

                       6
                                                                                                Service information continued
                       7                                                                    on attached page

                       8   I declare under penalty of perjury under the laws of the United States that the foregoing is true
                           and correct.
                       9
                   10      11/8/18                  Bernadette C. Antle
                            Date                       Printed Name                                Signature
                   11
                   12

                   13

                   14
                   15

                   16

                   17
                   18

                   19

                   20
                   21

                   22
                   23
                   24

                   25
                   26

                   27
                   28
B URKE , W ILLIAMS &                                                               DECLARATION OF APPRAISER IN SUPPORT OF
   S ORENS EN , LLP        IRV #4828-1278-8602 v1
  ATTO RNEY S AT LAW       06836-0095
                                                                           -4-     OPPOSITION TO NOTICE OF MOTION AND MOTION TO
     SANTA A NA
                                                                                   DETERMINE SECURED VALUE OF REAL PROPERTY
